NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                               ANNE-MARIE O.,
                                 Appellant,

                                         v.

                 DEPARTMENT OF CHILD SAFETY, A.O.,
                            Appellees.

                              No. 1 CA-JV 15-0114
                                FILED 10-6-2015


            Appeal from the Superior Court in Maricopa County
                              No. JD23498
                   The Honorable Connie Contes, Judge

                                   AFFIRMED


                                    COUNSEL

The Stavris Law Firm, PLLC, Phoenix
By Christopher Stavris
Counsel for Appellant

Arizona Attorney General’s Office, Phoenix
By Nicholas Chapman-Hushek
Counsel for Appellee Department of Child Safety
                      ANNE-MARIE O. v. DCS, A.O.
                         Decision of the Court



                      MEMORANDUM DECISION

Judge Patricia A. Orozco delivered the decision of the Court, in which
Presiding Judge Margaret H. Downie and Judge Maurice Portley joined.


O R O Z C O, Judge:

¶1           Anne-Marie O. (Mother) appeals from the juvenile court’s
order terminating her parental rights to A.O. (Child). For the following
reasons, we affirm.

             FACTS AND PROCEDURAL HISTORY

¶2            Child was born in March 2013. Immediately thereafter,
Mother began acting erratically in the hospital. Mother picked up Child
improperly—once by her head and once by her arm and at one point,
Mother held Child without a diaper, with stool on herself and Child.
Mother’s behaviors prompted a psychological evaluation, but despite
being diagnosed as bipolar in 2005, Mother maintained that she was
“gifted” and that her bipolar diagnosis was a mistake.

¶3           In spring of 2013, the Department of Child Safety (DCS)
placed Child with her maternal grandmother (Grandmother). Soon
thereafter, Grandmother described Mother as “demented” and feared
Child was in “significant danger” with Mother. DCS then placed Child in
a foster home.

¶4           Child could not be placed with Father because he was
incarcerated for committing domestic violence against Mother and a
history of substance abuse.1 Notwithstanding this history, and even
though Mother had a protective order against him until May 2013, she
continued to want Father to visit Child.

¶5           Mother’s behavior became worse in August 2013. After
experiencing delusions, Mother received inpatient psychiatric treatment,
where doctors deemed her “persistently and acutely disabled.” Mother
was hospitalized from August 2013 through October 2013, and again from

1       Father’s parental rights to Child were severed, but he is not a party
to this appeal.



                                     2
                     ANNE-MARIE O. v. DCS, A.O.
                        Decision of the Court

November 2013 through January of 2014. Afterwards, Mother underwent
court ordered treatment ending in July 2014. DCS provided Mother with
a number of services including multiple parent aide referrals, hands on
assistance with parenting skills, and domestic violence counselling.

¶6           In January 2014, the juvenile court found Child dependent as
to Mother due to Mother’s mental health and her history of domestic
violence with Father. The case plan at that time was family reunification
concurrent with severance and adoption.

¶7            Dr. Rosengard performed a psychiatric evaluation in
February 2014 and opined that the “biggest and most important step” to
Mother achieving mental stability is for her to recognize her pathology.
However, Mother “expresses absolutely no insight into the severe level of
her pathology.” Dr. Rosengard further noted that this lack of insight
causes Mother to deny her pathology and refuse treatment, which
substantially increases the risk of relapse. Finally, Dr. Rosengard
concluded that Child would be at risk of neglect with Mother, and it is
“likely that [Mother’s] pathology . . . will continue for a prolonged,
indeterminate period of time.”

¶8           In November 2014, Mother showed improvement by
bringing appropriate care items when visiting Child, and was somewhat
complying with her treatment. However, Mother admitted that she only
takes her medication to get Child back—not because she is mentally ill.
Mother also continued to struggle with basic parenting tasks, such as
forgetting how to change Child’s diapers, failing to recognize the different
reasons why Child cried and overfeeding Child to soothe her.

¶9           From November 2014 through January 2015, Mother had no
stable housing or income. Mother testified that she received Social
Security payments for two months, and she recently gave up her
apartment and moved back in with Grandmother.

¶10           Since August 2013, Child has lived in a licensed foster home.
The DCS case worker testified that the placement is a safe, stable home
and the foster parents are committed to adopting Child.

¶11         The juvenile court granted severance, finding termination
proper under Arizona Revised Statutes (A.R.S.) sections 8-533.B.3, mental




                                     3
                       ANNE-MARIE O. v. DCS, A.O.
                          Decision of the Court

illness and 8(c), length of time in care (West 2015)2 and that severance was
in Child’s best interests.       Mother timely appealed, and we have
jurisdiction pursuant to Article 6, Section 9, of the Arizona Constitution
and A.R.S. §§ 8-235.A, 12-120.21.A.1, and -2101.A (West 2015).

                                DISCUSSION

¶12             We review an order terminating parental rights for abuse of
discretion and will affirm if the ruling is supported by sufficient evidence.
Calvin B. v. Brittany B., 232 Ariz. 292, 296, ¶ 17 (App. 2013). “We view the
evidence in the light most favorable to sustaining the [juvenile] court’s
ruling.” Id. “Because the trial court is in the best position to weigh the
evidence, judge the credibility of the parties, observe the parties, and
make appropriate factual findings, this court will not reweigh the
evidence . . . .” Mary Lou C. v. Ariz. Dep’t of Econ. Sec., 207 Ariz. 43, 47, ¶ 8
(App. 2004) (internal punctuation and citations omitted). Instead, we will
only determine if there is sufficient evidence to sustain the court’s ruling.
Id.

¶13           “To terminate parental rights, a juvenile court must first find
by clear and convincing evidence . . . the existence of at least one statutory
ground for termination pursuant to [A.R.S. § 8-533.B], and must also find
by a preponderance of the evidence that termination is in the child’s best
interests.” Jennifer G. v. Ariz. Dep’t of Econ. Sec., 211 Ariz. 450, 453, ¶ 12
(App. 2005) (citations omitted).

I.            Grounds for Termination

¶14           The juvenile court concluded that severance was proper, and
we will affirm its ruling if it is legally correct on any ground. Wetherill v.
Basham, 197 Ariz. 198, 202, ¶ 9 (App. 2000). We find termination of
Mother’s parental rights to Child was proper under A.R.S. § 8-533.B.8(c),
length of time in care.3



2     We cite the current version of applicable statutes when no revisions
material to this decision have since occurred.

3      Because A.R.S. § 8-533.B requires that only one statutory ground for
termination is satisfied, we need not review the applicability of A.R.S.
§ 8-533.B.3. See Jesus M. v. Ariz. Dep’t of Econ. Sec., 203 Ariz. 278, 280, ¶ 3
(App. 2002) (“If clear and convincing evidence supports any one of the



                                       4
                     ANNE-MARIE O. v. DCS, A.O.
                        Decision of the Court

¶15          Under A.R.S. § 8-533.B.8(c), sufficient evidence to justify
termination includes:

      8. That the child is being cared for in out-of-home placement
      under the supervision of the juvenile court, the division or a
      licensed child welfare agency, that the agency responsible
      for the care of the child has made a diligent effort to provide
      appropriate reunification services and that one of the
      following circumstances exists:

                                    …

       (c) The child has been in an out-of-home placement for a
       cumulative total period of fifteen months or longer
       pursuant to court order . . . the parent has been unable to
       remedy the circumstances that cause the child to be in an
       out-of-home placement and there is a substantial likelihood
       that the parent will not be capable of exercising proper and
       effective parental care and control in the near future.

¶16           Mother does not dispute that Child has been in an out-of-
home placement for fifteen months or longer, or that DCS provided
appropriate reunification services. Thus, we will not consider those issues.
See Van Loan v. Van Loan, 116 Ariz. 272, 274 (1977) (“[F]ailure to raise an
issue . . . in briefs on appeal constitutes a waiver of the issue.”).
Accordingly, we only consider whether sufficient evidence supports the
juvenile court’s findings (1) that Mother was unable to remedy the
circumstances causing Child’s out-of-home placement, and; (2) that it is
unlikely that Mother will be capable of properly caring for Child in the
near future.

¶17           Sufficient evidence supports the juvenile court’s finding that
Mother is “unable to remedy the circumstances that cause the child to be
in an out-of-home placement.” See A.R.S. § 8-533.B.8(c). Mother contends
that, by complying with “all of DCS’ services,” she remedied the
circumstances that caused Child’s placement. Notwithstanding Mother’s
compliance, we consider whether she actually remedied the circumstances
that caused Child’s placement — not the extent of her efforts to do so. See
id.


statutory grounds on which the juvenile court ordered severance, we need
not address claims pertaining to the other grounds.”).



                                     5
                     ANNE-MARIE O. v. DCS, A.O.
                        Decision of the Court

¶18           Mother has not adequately addressed issues relating to her
mental illness. Dr. Rosengard testified that the “biggest and most
important step” to Mother achieving mental stability is for her to
recognize her pathology. However, Mother denies her pathology and has
recently complied with treatment only to regain custody of Child. As Dr.
Rosengard concluded, Mother is not likely to continue treatment unless
forced to do so.

¶19          Mother has also not addressed her inability to satisfy Child’s
daily needs. The DCS case manager testified that Mother lacks basic
parenting skills. She still struggles with diapering Child, and her only
form of soothing Child is with excessive feeding.

¶20          Moreover, Mother has not maintained stable income or
housing. Although Mother testified that she received Social Security
payments in December 2014 and January 2015, the record contains no
other evidence of Mother’s income. Mother’s housing situation is also
unstable. As of January 2015, Mother moved in with Grandmother, who
previously declined to be a placement for Child.

¶21           Sufficient evidence also established a substantial likelihood
that Mother “will not be capable of exercising proper and effective
parental care and control in the near future.” A.R.S. § 8-533.B.8(c). Dr.
Rosengard opined that Mother’s condition is likely to persist for a
prolonged and indeterminate time.           If Mother is delusional or
hallucinating, she will be unable to care for Child. In addition, Mother’s
desire to maintain a harmful relationship with Father puts Child at risk.

¶22           Finally, the juvenile court found termination of the parent-
child relationship to be in Child’s best interests. Child is placed in a
licensed foster home, and the foster parents are committed to adopting
her.




                                    6
                    ANNE-MARIE O. v. DCS, A.O.
                       Decision of the Court



                           CONCLUSION

¶23          For the foregoing reasons, we affirm the juvenile court’s
order terminating Mother’s parental rights to Child.




                             :ama




                                    7